Citation Nr: 1548480	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for right upper extremity cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from September 1976 to November 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for right upper extremity cervical radiculopathy and assigned a 10 percent disability rating, effective June 9, 2008, the date of claim.  


FINDING OF FACT

The Veteran's right upper extremity cervical radiculopathy has been productive of mild incomplete paralysis.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service and post-service treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him VA examinations in support of his claim.  The Board finds that these examination reports are adequate for evaluation purposes because the examiner conducted an interview, clinical evaluation, and review of the Veteran's medical history and records.  The opinions expressed considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Further, the Veteran has not reported, nor does the record show, that his service-connected disability has worsened in severity since the most recent examination in September 2013.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007). 

For the foregoing reasons, the Board finds that VA has satisfied its duties to notify and assist such that appellate review may proceed without prejudice to the Veteran.

II.  Higher Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).

The Veteran's appeal arises from his disagreement with his initial disability ratings assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the disorder has been more severe than at other stages.  Id.

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

DC 8515 provides ratings for paralysis of the median nerve.  38 C.F.R. § 4.124a (2014).  A 10 percent rating is assigned for mild incomplete paralysis of the median nerve for both the major and minor extremity; moderate incomplete paralysis of the median nerve warrants the assignment of a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity; severe incomplete paralysis warrants the assignment of a 40 percent rating for the minor extremity and a 50 percent rating for the major extremity.  Complete paralysis of the median nerve warrants the assignment of a 60 percent rating for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis of the median nerve contemplates such symptoms as the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board notes that the terms "slight," "moderate," and "severe" under Diagnostic Code 8515 are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

As the record reflects that the Veteran is right-handed, the Board will assess whether the Veteran is entitled to a higher rating for radiculopathy of his major arm. 

The record reflects that service connection for right upper extremity radiculopathy was granted by the December 2009 rating decision.  After a review of the record, the Board finds that the evidence does not support a higher rating.

A June 2008 VA treatment record shows that the Veteran complained of neck pain with an occasional shock sensation to the bilateral upper extremities over the past month.  A diagnosis of cervical spondylosis with myelopathy was noted.  In a June 2009 VA treatment record, the Veteran denied right arm numbness and tingling.  

The Veteran underwent a VA examination in September 2009.  He reported severe neck pain that increased with activity.  Upon physical examination, the examiner found motor strength, deep tendon reflexes, and sensory function of the right upper extremity were all normal.  

In March 2010, the Veteran underwent arthroscopy, decompression and debridement of his right shoulder.  Subsequently, he underwent physical therapy due to pain.  

On VA examination in June 2010, the Veteran complained of numbness in the right arm that radiated to his forearm that increased with physical activity.  Specifically, he described pain in his right arm as 2/10 on the pain scale, that increased to 3/10 due to activity, that further occasionally increased to 10/10 due to work.  Upon physical examination, the examiner found normal muscle strength, deep tendon reflexes, and sensory function of the right upper extremity.  Notably, the examiner found mild limitation of function due to the right upper extremity radiculopathy.  Occupationally, the Veteran was found to be limited in terms of lifting, carrying, and being involved in altercations such as "takedowns" at work.  (The Veteran was a corrections officer.) 

On VA examination in May 2011, the Veteran reported pain in his right arm with the left arm being worse.  Upon physical examination, the examiner found normal muscle strength and sensory function of the right upper extremity.  Deep tendon reflexes were normal except for bilateral triceps reflexes.  However, a May 2011 VA treatment record shows that the Veteran denied radiating neck pain.  Muscle strength, deep tendon reflexes, and sensory function were normal.  

The Veteran was afforded a VA examination in September 2013.  He reported that his left upper extremity radiculopathy affects him, not the right.  Upon physical examination, the examiner found muscle strength, deep tendon reflexes, and sensory function of the right upper extremity were all normal.  The examiner, however, found that the Veteran's cervical spine disability along with radiculopathy puts him at risk to work as a corrections officer.  

Thus, while there have been some occasions on which clinical examination has shown decreased deep tendon reflexes, and occasions in which the Veteran has reported right upper extremity pain and numbness, none of these indicate that the decreased deep tendon reflexes, numbness, or pain rise to a degree as to contemplate moderate incomplete paralysis of the median nerve.  

Based on this evidence, the Board finds that the criteria for an initial disability rating higher than 10 percent for right upper extremity cervical radiculopathy is therefore not met at any time during the appeal; and a staged rating is in turn not warranted.  Fenderson.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for entitlement to a disability rating in excess of 10 percent for right upper extremity cervical radiculopathy is denied.

The Board also notes the Veteran has residual surgical scarring.  The September 2013 examination revealed that the scars are superficial and non-tender.  As the scars do not exceed an area of six square inches, and are not painful or unstable, a separate rating is not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2014).

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The evidence shows that the Veteran's disability results in mild incomplete paralysis of his right upper extremity.  These symptoms are contemplated under the applicable rating criteria for the Veteran's service-connected disabilities.  Further, the Veteran has not reported frequent periods of hospitalization for this problem.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.

The Board also observes that a claim for a total disability rating based on individual unemployability (TDIU) may be considered part of a claim for an increased rating, if raised by the Veteran or by a review of the record.  Here the Veteran advised on a 2010 application for TDIU benefits he had stopped working at the end of March 2010.  Because the RO has granted a total rating from April 2010, the Board considers the TDIU question settled.  


ORDER

Entitlement to an initial evaluation in excess of 10 percent for right upper extremity cervical radiculopathy is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


